Citation Nr: 1503016	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-42 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as a result of environmental hazards and as secondary to service-connected disabilities.  

2.  Entitlement to a disability rating in excess of 20 percent for service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2009 and April 2014 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2010 rating decision, service connection for a low back disability was granted and an initial 10 percent rating assigned.  The Veteran filed a timely notice of disagreement (NOD) with the initial rating and a statement of the case (SOC) was issued in October 2010.  However, the Veteran did not perfect his appeal of the issue.  

The Veteran later raised a claim for an increased disability rating for his low back disability.  An April 2014 rating decision granted a 20 percent disability rating for his low back.  He testified at his June 2014 Board hearing regarding his back disability and why he believes it warrants a higher disability.  His testimony at the June 2014 hearing is construed as disagreement with the April 2014 rating decision's rating assignment for the Veteran's service-connected low back disability.  See 38 C.F.R. § 20.201.  An NOD must be filed with the VA office from which the Veteran received notice of the determination being appealed, which would be the Waco RO. See 38 C.F.R. § 20.300.  This is so unless the records have been transferred to another VA office.  Id.  Although the regulation seems to indicate that an NOD must be filed at the RO level, as the Board currently has jurisdiction over the records, the Board will accept the NOD as timely filed as it was received by VA within one year of the rating decisions.  See 38 C.F.R. § 20.302(a).  As the RO has not as yet issued a statement of the case addressing the claim, it is remanded for issuance of such.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran contends that his current heart condition is a result of environmental hazards he was exposed to in the Persian Gulf.  During his June 2014 hearing, he testified that his heart condition is secondary to his service-connected psychiatric disorder or his service-connected sleep apnea.   The Veteran has not been afforded a VA examination regarding the etiology of his heart condition.  A VA examination and medical opinion under the duty to assist is needed to decide the claim for service connection for a heart condition.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case on the claim for entitlement to an increased disability rating for service-connected low back disability.  The claim should be returned to the Board only if the Veteran files a timely substantive appeal.  

2.  Schedule the Veteran for a VA cardiac examination.  The claims file must be reviewed by the examiner in conjunction with this examination.  

For all currently diagnosed heart conditions, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's service.  In providing this opinion, the examiner must consider the Veteran's contentions that his current heart disease is due to working long hours and lack of sleep in service; high levels of cholesterol and triglycerides in service; exposure to diesel smoke and fumes in service; exposure to chemicals in cleaning and painting compounds and varnishes; and "toxic chemicals" in service; and, odors of the spilled oil on Prince William Sound beaches that he was exposed to in service.

If the examiner determines that it is not at least as likely as not that any current heart disease is directly related to the Veteran's military service, he or she must opine as to whether it is causally related to or aggravated by the Veteran's panic disorder with anxiety, depression and insomnia, sleep apnea or any other service-connected disabilities.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to provide a baseline level of severity of the heart disability prior to aggravation by the service-connected disability.

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the issue on appeal.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




